DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 09/03/20.  This action is made non-final.
3.	Claims 1-15 are pending in the case.  Claims 1 and 8 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 20190227895) in view of Pinto (US 20130197967).  
Regarding claim 1, Noguchi discloses an on-device method for enhancing user experience in an electronic device, the method comprising:
monitoring, by the electronic device, a plurality of parameters associated with an operation of the electronic device, wherein the plurality of parameters associated with the operation of the electronic device is at least one of a device state, a device behavior and a user interaction on the electronic device (FIG. 3, detection data storage unit, measures at least temperature information about a device state);
identifying, by the electronic device, an anomaly associated with the electronic device based on the plurality of parameters associated with the operation of the electronic device (additionally, in the case of receiving an error notification from the sensors 22 (yes in step S301), the data storage server 10 reports to the user that there is some kind of abnormality in the system by forwarding the notification to the mobile terminal device 40, for example (step S304), paragraph 0065);
identifying, by the electronic device, a class of anomaly to which the anomaly associated with the electronic device belongs using a first on- device model presenting, by the electronic device, to user of the electronic device using a second on-device model (additionally, in the case of receiving an error notification from the sensors 22 (yes in step S301), the data storage server 10 reports to the user that there is some kind of abnormality in the system by forwarding the notification to the mobile terminal device 40, for example (step S304), paragraph 0065, under control by the controller 32, the detection data storage unit 33 stores various types of detection data such as temperature and humidity detected by the sensors 21 and 22 and transmitted by the gateway device 20, paragraph 0044);
Noguchi does not disclose wherein at least one question associated with the identified class of anomaly, receiving, by the electronic device, at least one user input for the at least one question; and performing, by the electronic device, at least one action for enhancing the user experience based on the at least one user input for the at least one question.  
However, Pinto discloses wherein The project management system receives, from the user via the user interface, a selection of the option to create a new feedback item. In response to the selection, the project management system presents, to the user via the user interface, a user input region for entering information about the new feedback item. The user interface prompts the user to input a name, a topic, a sub-topic, an issue, a sub-issue, related keywords, agents related to the feedback or to be notified of the feedback item, and other information such as information specific to the type of feedback item. For example, the user interface may prompt the user for: a problem or a solution if the type of feedback item is reporting a problem; a question or answer if the type of feedback item is asking a question; an action or result if the type of feedback item is recommending an action; an existing feature if the type of feedback item is listing existing features; or a recommended feature if the type of feedback item is recommending features. The user interface may also allow the user to enter other information, such as a rating or a comment on the feedback item or on one of the elements of the feedback item. Once created, a feedback item may be further customized by same or different users that access and modify the feedback item via the interface (see paragraph 0084).
Pinto further discloses wherein promotion of individual feedback items into a collection is suggested automatically by the project management system. The project management system may identify popular, highly ranked, and related feedback items, such as feedback items with similar topics, in similar categories, or with similar contextual properties, and suggest, to a user, that these feedback items be combined to form a collection of feedback items. The project management system causes display, via a user interface, of a suggested combination of two or more feedback items, and provides the user with an option to modify the combination before creating the new collection. Modifying the combination may include adding or removing feedback items from the combination. In one embodiment, the user may accept the suggested combination with a single click on graphical element presented on the user interface (see paragraph 0156).
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 2, Noguchi discloses wherein the class of anomaly into which the anomaly associated with the electronic device belongs is identified from a plurality of predefined classes of anomaly (the sensor network 60 is a mesh network containing multiple sensors 21 and 22, such as temperature sensors, humidity sensors, proximity sensors, and acceleration sensors, that detect the status of a monitoring target, paragraph 0021, wherein each sensor is then related to a specific abnormality/anomaly of said sensor).  
Regarding claim 9, Noguchi discloses wherein the class of anomaly into which the anomaly associated with the electronic device belongs is identified from a plurality of predefined classes of anomaly  (the sensor network 60 is a mesh network containing multiple sensors 21 and 22, such as temperature sensors, humidity sensors, proximity sensors, and acceleration sensors, that detect the status of a monitoring target, paragraph 0021, wherein each sensor is then related to a specific abnormality/anomaly of said sensor).  
Regarding claim 3, Noguchi does not disclose wherein the first on-device model is an iterative re-trainable model.  
However, Pinto in at least FIGS. 7-12 wherein feedback is gathered, further analyzed and then used to rank, suggest, predict or determine the most efficient usage of said feedback. As such, the models in Pinto are used over and over again to determine how to best utilize the feedback that is gathered by the users. 
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 10, Noguchi does not disclose wherein the first on-device model is an iterative re-trainable model.  
However, Pinto in at least FIGS. 7-12 wherein feedback is gathered, further analyzed and then used to rank, suggest, predict or determine the most efficient usage of said feedback. As such, the models in Pinto are used over and over again to determine how to best utilize the feedback that is gathered by the users. 
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 4, Noguchi does not disclose wherein the second on-device model is a generative model.  
However, Pinto discloses wherein after each phase, or predetermined project interval (such as one month) is complete, and after the project is complete, post-phase data can be obtained and reviewed at, for example, step 1918. The feedback and other informational items gathered during the phases 1910-1916 can be analyzed. The project management system can generate metrics such as a level of engagement of the agents (e.g., average number of feedback items per agent, and maximums or minimums), an indication of influential agents (e.g., agents who provided the most feedback or whose feedback was highly rated), an indication of adopting agents (e.g., agents who reported features to be useful or encouraged others to try new features), budget overruns or surpluses, risk realization and probabilities of occurrence and recurrence, and the like. A report or a recommendation can be generated for the pilot project to summarize how it met or failed to meet its goals, and may include an assessment of whether the goals were met within the period and projections based on widespread organizational adoption of the subject of the pilot project (paragraph 0068).
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 11, Noguchi does not disclose wherein second on-device model is a generative model.  
However, Pinto discloses wherein after each phase, or predetermined project interval (such as one month) is complete, and after the project is complete, post-phase data can be obtained and reviewed at, for example, step 1918. The feedback and other informational items gathered during the phases 1910-1916 can be analyzed. The project management system can generate metrics such as a level of engagement of the agents (e.g., average number of feedback items per agent, and maximums or minimums), an indication of influential agents (e.g., agents who provided the most feedback or whose feedback was highly rated), an indication of adopting agents (e.g., agents who reported features to be useful or encouraged others to try new features), budget overruns or surpluses, risk realization and probabilities of occurrence and recurrence, and the like. A report or a recommendation can be generated for the pilot project to summarize how it met or failed to meet its goals, and may include an assessment of whether the goals were met within the period and projections based on widespread organizational adoption of the subject of the pilot project (paragraph 0068).
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 7, Noguchi does not disclose further comprises: saving, by the electronic device, the at least one user input for the at least one question as indices; uploading, by the electronic device, the indices to a remote server; receiving, by the electronic device, updated indices from the remote server; and performing, by the electronic device, the retraining of the iterative re- trainable model.  
However, Pinto discloses wherein feedback and other information obtained during the pilot project can be stored as a resource 1832, at a server or servers 1830, which may be the same as the server or servers 1802 or may be different. Such resource 1832 can be accessible to the pilot project agents 1820a-c as well as to a wider group of individuals 1840a-c of the organization, who may wish to reference the resource when using the technology that was the subject of the pilot project 1804. The agents 1820a-c and other individuals 1840a-c can each use a device, such as a computer system 1600, to interact with the server 1830 via a network. The network over which the resource 1832 is made accessible can be the same as or different from the network over which the pilot project 1804 is conducted. For example, the pilot project 1804 may be conducted over the Internet, while the resource 1832 may be made available over a private network of the organization (paragraph 0076).
Further, Pinto in at least FIGS. 7-12 wherein feedback is gathered, further analyzed and then used to rank, suggest, predict or determine the most efficient usage of said feedback. As such, the models in Pinto are used over and over again to determine how to best utilize the feedback that is gathered by the users.
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 8, Noguchi discloses an electronic device for determining an anomaly, the electronic device comprising: a memory; a processor coupled to the memory; and
an anomaly management engine coupled to the memory and the processor, wherein the anomaly management engine is configured to: 
monitor a plurality of parameters associated with an operation of the electronic device, wherein the plurality of parameters associated with the operation of the electronic device is at least one of a device state, a device behavior and a user interaction on the electronic device (FIG. 3, detection data storage unit, measures at least temperature information about a device state), 
identify an anomaly associated with the electronic device based on the plurality of parameters associated with the operation of the electronic device (additionally, in the case of receiving an error notification from the sensors 22 (yes in step S301), the data storage server 10 reports to the user that there is some kind of abnormality in the system by forwarding the notification to the mobile terminal device 40, for example (step S304), paragraph 0065), 
identify a class of anomaly to which the anomaly associated with the electronic device belongs using a first on-device model (additionally, in the case of receiving an error notification from the sensors 22 (yes in step S301), the data storage server 10 reports to the user that there is some kind of abnormality in the system by forwarding the notification to the mobile terminal device 40, for example (step S304), paragraph 0065, under control by the controller 32, the detection data storage unit 33 stores various types of detection data such as temperature and humidity detected by the sensors 21 and 22 and transmitted by the gateway device 20, paragraph 0044).
Noguchi does not disclose wherein to present at least one question associated with the identified class of anomaly to user of the electronic device using a second on-device model and receive at least one user input for the at least one question, and perform at least one action for enhancing the user experience based on the at least one user input for the at least one question.  
However, Pinto discloses wherein the project management system receives, from the user via the user interface, a selection of the option to create a new feedback item. In response to the selection, the project management system presents, to the user via the user interface, a user input region for entering information about the new feedback item. The user interface prompts the user to input a name, a topic, a sub-topic, an issue, a sub-issue, related keywords, agents related to the feedback or to be notified of the feedback item, and other information such as information specific to the type of feedback item. For example, the user interface may prompt the user for: a problem or a solution if the type of feedback item is reporting a problem; a question or answer if the type of feedback item is asking a question; an action or result if the type of feedback item is recommending an action; an existing feature if the type of feedback item is listing existing features; or a recommended feature if the type of feedback item is recommending features. The user interface may also allow the user to enter other information, such as a rating or a comment on the feedback item or on one of the elements of the feedback item. Once created, a feedback item may be further customized by same or different users that access and modify the feedback item via the interface (see paragraph 0084).
Pinto further discloses wherein promotion of individual feedback items into a collection is suggested automatically by the project management system. The project management system may identify popular, highly ranked, and related feedback items, such as feedback items with similar topics, in similar categories, or with similar contextual properties, and suggest, to a user, that these feedback items be combined to form a collection of feedback items. The project management system causes display, via a user interface, of a suggested combination of two or more feedback items, and provides the user with an option to modify the combination before creating the new collection. Modifying the combination may include adding or removing feedback items from the combination. In one embodiment, the user may accept the suggested combination with a single click on graphical element presented on the user interface (see paragraph 0156).
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 14, Noguchi does not disclose wherein the anomaly management engine is further configured to: save the at least one user input for the at least one question as indices; upload the indices to a remote server; receive updated indices from the remote server; and perform the retraining of the iterative re-trainable model.  
However, Pinto discloses wherein feedback and other information obtained during the pilot project can be stored as a resource 1832, at a server or servers 1830, which may be the same as the server or servers 1802 or may be different. Such resource 1832 can be accessible to the pilot project agents 1820a-c as well as to a wider group of individuals 1840a-c of the organization, who may wish to reference the resource when using the technology that was the subject of the pilot project 1804. The agents 1820a-c and other individuals 1840a-c can each use a device, such as a computer system 1600, to interact with the server 1830 via a network. The network over which the resource 1832 is made accessible can be the same as or different from the network over which the pilot project 1804 is conducted. For example, the pilot project 1804 may be conducted over the Internet, while the resource 1832 may be made available over a private network of the organization (paragraph 0076).
Further, Pinto in at least FIGS. 7-12 wherein feedback is gathered, further analyzed and then used to rank, suggest, predict or determine the most efficient usage of said feedback. As such, the models in Pinto are used over and over again to determine how to best utilize the feedback that is gathered by the users.
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 15, Noguchi does not disclose wherein the at least one question is presented as an actionable icon on a screen of the electronic device.
However, Pinto discloses wherein in one embodiment, the project management system stores information that defines certification, adoption, or approval groups. Each certification group may include one or more agents and may be associated with a group name, a group role, and/or a graphical element specific to the group. The different graphical elements may be different shapes and/or colors. When displaying a feedback item to a user, the project management system may also provide a graphical indication of which group(s) have certified the feedback item. In a particular example, an organizational entity may have an energy-efficiency group with one or more experts on energy-efficiency, a cost-effective group with one or more experts on cost-effectiveness, and a market-ready group with one or more experts on market-readiness. The energy-efficiency group may be associated with a green leaf icon, the cost-effective group with a gold coin icon, and the market-ready group with a gray icon showing a group of people. The certification icons allow a viewer of the feedback item to quickly identify the general acceptance of a feedback item in the organizational entity (paragraph 0176).
The combination of Noguchi and Pinto would have resulted in the interface of Noguchi’s monitoring system to further incorporate Pinto’s teachings of utilizing user input through queries to provide a better interface to a user. One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
6.	Claim 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noguchi-Pinto in view of Bagchi (US 20120078062).
Regarding claim 5, Noguchi does not disclose wherein performing, by the electronic device, at least one action for enhancing the user experience based on the at least one user input for the at least one question, comprises: ascertaining, by the electronic device, the anomaly associated with the electronic device based on the at least one user input for the at least one question.  
However, Bagchi discloses wherein the system 104 comprises software modules (embodied on a computer readable medium) including an input/output module, a problem case analysis module, a question generation module, a hypotheses and evidence module, etc. The QA system 110 includes a question-answering module, etc. The objective of decision-making is to diagnose and solve problems that arise in a complex system 100 specified in the domain. A human expert (user) 108 who interacts with the decision-support application 104 (through items 100 and 102) makes decisions. A record of past decisions and the associated information used to arrive at the decision is maintained in the repository 106. In some embodiments, the question-answering module can match the query to at least one of the previously generated medical diagnosis queries that were generated by the question generation module and stored in the repository 106 (paragraph 0044).
The combination of Noguchi and Bagchi would have resulted in the interface of Noguchi’s monitoring system to further incorporate Bagchi’s teachings of refining the monitoring system based on user input.  One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 12, Noguchi does not disclose wherein the anomaly management engine is configured to perform at least one action for enhancing the user experience based on the at least one user input for the at least one question, comprises: ascertain the anomaly associated with the electronic device based on the at least one user input for the at least one question.  
However, Bagchi discloses wherein the system 104 comprises software modules (embodied on a computer readable medium) including an input/output module, a problem case analysis module, a question generation module, a hypotheses and evidence module, etc. The QA system 110 includes a question-answering module, etc. The objective of decision-making is to diagnose and solve problems that arise in a complex system 100 specified in the domain. A human expert (user) 108 who interacts with the decision-support application 104 (through items 100 and 102) makes decisions. A record of past decisions and the associated information used to arrive at the decision is maintained in the repository 106. In some embodiments, the question-answering module can match the query to at least one of the previously generated medical diagnosis queries that were generated by the question generation module and stored in the repository 106 (paragraph 0044).
The combination of Noguchi and Bagchi would have resulted in the interface of Noguchi’s monitoring system to further incorporate Bagchi’s teachings of refining the monitoring system based on user input.  One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
7.	Claim 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noguchi-Pinto in view of Wang (US 20180239837 A1).
Regarding claim 6, Noguchi does not disclose wherein performing, by the electronic device, at least one action for enhancing the user experience based on the at24 WO 2019/172718PCT/KR2019/002749 least one user input for the at least one question, comprises: identifying, by the electronic device, a remedial action for the anomaly associated with the electronic device based on the at least one user input for the at least one question.  
   However, Wang discloses wherein at block 360, system 100 determines a user intent. User intent is the intention of the user in the message that the user sends through the user device as second input data. Determining the user intent allows system 100 to determine which action the user would prefer to be taken which can solve the user's problem or answer the user's question. In some implementations, determining the user intent involves natural language processing, and/or principles related to natural language processing. In some implementations, determining a user intent involves parsing the words and sentences within a message from the user, and giving a weight, score, or ranking for intent possibilities based on the possible meanings parsed from the words and sentences (paragraph 0048).
The combination of Noguchi and Wang would have resulted in the interface of Noguchi’s monitoring system to further incorporate Wang’s teachings of refining the monitoring system based on user input.  One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.
Regarding claim 13, Noguchi does not disclose wherein the anomaly management engine is configured to perform at least one action for enhancing the user experience based on the at least one user input for the at least one question, comprises: identify a remedial action for the anomaly associated with the electronic device based on the at least one user input for the at least one question.  
   However, Wang discloses wherein at block 360, system 100 determines a user intent. User intent is the intention of the user in the message that the user sends through the user device as second input data. Determining the user intent allows system 100 to determine which action the user would prefer to be taken which can solve the user's problem or answer the user's question. In some implementations, determining the user intent involves natural language processing, and/or principles related to natural language processing. In some implementations, determining a user intent involves parsing the words and sentences within a message from the user, and giving a weight, score, or ranking for intent possibilities based on the possible meanings parsed from the words and sentences (paragraph 0048).
The combination of Noguchi and Wang would have resulted in the interface of Noguchi’s monitoring system to further incorporate Wang’s teachings of refining the monitoring system based on user input.  One would have been motivated to have combined the teachings because a user in Noguchi is already involved in monitoring the status of devices and as such refining it further via a learning model would have assisted in a more enhanced view of the monitoring system.  Therefore, the combination of references would have resulted in a predictable invention that would have improved upon both inventions in a predictable manner.

Response to Amendment
8.	Applicant’s arguments with respect to the argued claims have been considered but are moot in view of the new grounds of rejection.  

Conclusion
THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174